Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 01/06/2022 is acknowledged.
2)	Claims 1-19 are allowed.
The cite references teaching method for writing servo patterns on two or more servo tracks using stationary heads/transducers. However, none of the specific teaching method for writing plurality of embedded servo sectors to the magnetic tape while controlling the moving of head to vertically along a width of the magnetic tape (best seen on figure 6, the heads/transducers 56 capable of moving on either vertical/horizontal dimensions along the width of the magnetic tape by actuators 54A and 54B while the magnetic tape remains stationary 4). These feature, as recited in the independent claim(s), are not found or suggested in the prior art of record.
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
January 12, 2022